Case 1:20-cv-05878-CM Document 109 Filed 09/09/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

J.T., Individually and On Behalf Of D.T.; K.M.,
Individually and On Behalf Of M.M. and S.M.; J.J.,
Individually and On Behalf Of Z.J.; C.N., Individually
and On Behalf Of V.N.; and, All Others Similarly Situated

3

Plaintiffs, 20-CV-5878 (CM)
- against -
BILL de BLASIO, in his official capacity as the Mayor AFFIDAVIT OF
of New York City; RICHARD CARRANZA, in his SERVICE

official capacity as the Chancellor of New York City
Department of Education; the NEW YORK CITY
DEPARTMENT OF EDUCATION; the SCHOOL
DISTRICTS IN THE UNITED STATES; and STATE
DEPARTMENTS OF EDUCATION IN THE UNITED
STATES,

Defendants.

oo X

 

I, Nikhil Patil, declare under penalty of perjury that I am at least 18 years of age, I am not a party
to this lawsuit, my business address is 300 East 95" Street, #130, New York, NY 10128, and I
have personally caused a copy of the Summons in a Civil Action and Complaint in the above-
captioned action sent from e-mail address nikhil@pabilaw.org to the Defendants’ e-mail listed
on the attached rider which includes the full name of the person, the address, the phone number
and e-mail address. The documents were transmitted at or before 6:00 p.m. I did not receive,
within a reasonable time after the transmission, any electronic message or other indication that

the transmission was unsuccessful.

N KL August 28. 2020

Nikhil Patil, SERVER DATE OF SERVICE

 

Sworn to before me this 28 day
of Apigust, 2020.

 

JuNnisha Sterling
NOTARY PUBLIC, STATE OF NEW YORK
No. 01CA6129668

Qualified in Queens County

My Commission Expires July 05, 202)

 

 
